Name: Council Decision 2014/183/CFSP of 1 April 2014 on the launch of a European Union military operation in the Central African Republic (EUFORÃ RCA)
 Type: Decision
 Subject Matter: European construction;  cooperation policy;  Africa;  international security
 Date Published: 2014-04-03

 3.4.2014 EN Official Journal of the European Union L 100/12 COUNCIL DECISION 2014/183/CFSP of 1 April 2014 on the launch of a European Union military operation in the Central African Republic (EUFOR RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to Council Decision 2014/73/CFSP of 10 February 2014 on a European Union military operation in the Central African Republic (EUFOR RCA) (1), and in particular Article 4 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 10 February 2014, the Council adopted Decision 2014/73/CFSP. (2) On 17 March 2014, the Council approved the Operation Plan and the Rules of Engagement of EUFOR RCA. (3) Following the recommendation of the EU Operation Commander, EUFOR RCA should be launched. (4) In accordance with Article 5 of the Protocol (No 22) on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, and is neither bound by it nor subject to its application, HAS ADOPTED THIS DECISION: Article 1 The EU military operation in the Central African Republic (EUFOR RCA) shall be launched. Article 2 The EU Operation Commander of EUFOR RCA is hereby authorised with immediate effect to start execution of the operation. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 1 April 2014. For the Council The President D. KOURKOULAS (1) OJ L 40, 11.2.2014, p. 59.